 

MIDDLE DISTRICT OF NORTH CAROLINA

UNITED STATES DISTRICT COURT Case No, 1:21CV52-TDS-JLW

 

 

Name of Piaintiff(s):
Billie S. Sellers

 

REPORT
OF
VERSUS MEDIATOR
Name of Defendant(s):
Wake Forest University Baptist Medical Center (For Placement on the
CM/ECF Docket)

 

Mediator Name: M. Ann Anderson

 

 

 

Telephone No.: 336-368-9621 O This is an Interim Report. A final report is to be filed
E-Mail Address: annanderson681@hotmail.com

after resumption of the mediation

 

 

 

Oe

*~* OMOOO0” OF

b)
c)

Convening of Mediation. The mediated settlement conference ordered in this case:
was held on August 25, 2021 (date)

was NOT held because

 

Attendance
No Objection was made on the grounds that any required attendee was absent.
Objection was made by
Outcome

Complete settlement of the case

Conditional settlement or other disposition

Partial settlement of the case

Recess (i.e., mediation to be resumed at a later date)
Impasse

Additional Information:

Settlement Filings

The document(s) to be filed to effort the settlement are

 

 

 

 

The person responsible for filing the document(s) is
The agreed deadline for filing the document(s) is

 

 

Submission of Report. Please submit the completed and signed report by mail of Clerk of Court, 324
W. Market St., Greensboro, NC 27401, or, if Consent to Transfer Documents Electronically Form has
been submitted, submit the signed to medclerk@ncmd.uscourts.gov.

| have submitted this completed report with ten (10) days after conclusion of the conference.

Hl I fle i August 25,2021

4 fal S—— Signature Date

Case 1:21-cv-00052-TDS-JLW Document 15 Filed 08/26/21 Page 1of1
